In an action for divorce, defendant appeals from an order of the Supreme Court, Westchester County, dated October 21, 1971, which denied his motion to amend his previously amended second counterclaim. Order reversed, without costs, and motion granted. The second amended second counterclaim shall be served within 20 days after entry of the order to be made hereon. In our opinion, under all the circumstances, the exercise of a sound discretion and the interests of justice require that appellant be allowed to amend his amended second counterclaim. Latham, Acting P. J., Shapiro, Gulotta and Christ, JJ., concur.